UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6653


JASON SCOTT,

                Petitioner - Appellant,

          v.

WARDEN J. T. SHARTLE, named as FCC Warden; SUSAN G.
MCCLINTOCK, named as USP Warden, Tucson, AZ; ATTORNEY
GENERAL OF THE STATE OF MARYLAND,

                Respondents-Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:16-cv-00364-TDC)


Submitted:   August 18, 2016                 Decided:   August 23, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jason T. Scott, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jason     Scott   seeks   to   appeal    the   district    court’s   order

denying several preliminary motions and setting the schedule for

submissions in Scott’s 28 U.S.C. § 2254 (2012) petition.                   This

court    may   exercise   jurisdiction       only   over   final   orders,    28

U.S.C. § 1291 (2012), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2012); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                   The

order Scott seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order.                  Accordingly, we

deny leave to proceed in forma pauperis; deny Scott’s motion for

injunctive relief pending appeal and his petition for a writ of

mandamus or, alternatively, for default judgment; and dismiss

the appeal for lack of jurisdiction. *               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                     DISMISSED




     * Scott asserts in his petition for a writ of mandamus that
the district court has unduly delayed ruling on his § 2254
petition.   Our review of the present record reveals no such
delay.



                                       2